Case 4:20-cv-00614-ALM-CAN Document 20 Filed 03/01/21 Page 1 of 2 PageID #: 78




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

 ALEX PERRY NEAL                                    §
                                                    §   Civil Action No. 4:20-CV-614
 v.                                                 §   (Judge Mazzant/Judge Nowak)
                                                    §
 JOSEPH SUTER CLAGGETT                              §

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On January 18, 2021, the report of the Magistrate Judge (Dkt. #18) was entered containing

 proposed findings of fact and recommendations that Plaintiff Alex Perry Neal’s case be dismissed

 without prejudice. Specifically, the Magistrate Judge recommended Plaintiff’s case be dismissed

 due to (1) Plaintiff’s non-compliance with the Local Rules; (2) the Court’s lack of authority to

 prosecute or otherwise initiate criminal proceedings; and (3) failure to file an amended complaint

 as directed by the Court’s order (Dkt. #18).

        After issuance of the Magistrate Judge’s report, the Fifth Circuit clarified the proper scope

 of dismissal under Rule 41(b) for failure to comply with local rules. Campbell v. Wilkinson, No.

 20-11002, 2021 WL 650106, at *2 (5th Cir. Feb. 19, 2021). Specifically, the Campbell Court

 found the dispositive inquiry is whether failure to comply with the local rule is properly

 characterized as a failure to prosecute. Here, even if the Court were to find Plaintiff’s failure to

 comply with the local rules is not properly characterized as a failure to prosecute, the Magistrate

 Judge has recommended two additional bases for dismissal: the Court lacks authority to commence

 criminal proceedings, and Plaintiff’s failure to file an amended complaint contrary to the Court’s
    Case 4:20-cv-00614-ALM-CAN Document 20 Filed 03/01/21 Page 2 of 2 PageID #: 79




     order. Upon consideration of these grounds, the Court agrees Plaintiff has failed to prosecute his

     case.

             Having received the report of the United States Magistrate Judge, and no objections thereto

     having been timely filed, the Court is of the opinion that the findings and conclusions of the

     Magistrate Judge related to the Court’s lack of authority to prosecute or otherwise initiate criminal

     proceedings and failure to file an amended complaint as directed by Court order are correct and

     adopts the Magistrate Judge’s report as to these findings and conclusions of the Court.

             It is therefore ORDERED that Plaintiff Alex Perry Neal’s case is DISMISSED

.    WITHOUT PREJUDICE.

             All relief not previously granted is DENIED.

             The Clerk is directed to CLOSE this civil action.

             IT IS SO ORDERED.
             SIGNED this 1st day of March, 2021.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE




                                                      2
